Title: To Benjamin Franklin from Charles-Armand Flöbergue de la Motte de la Rocatelle, [August? 1778]: résumé
From: Flöbergue de la Motte de la Rocatelle, Charles-Armand
To: Franklin, Benjamin


<Toul, [August?, 1778], in French: On the 28th of last June I addressed a memorandum to Congress and to M. Washington and sent the packet to M. Williams to forward. He did not reply, and I have heard nothing from America; the packet, I fear, was lost. I send you enclosed the same memorandum, in which I propose to head a school to teach young Americans all that is requisite for engineers and artillerymen. I shall need as assistants an expert mathematician and a cartographer-draftsman.
When I saw you in Paris about a year ago I showed you all my papers. I speak German well, having as I told you been in the service of the Emperor Charles VII. I was recalled to the French service in 1745 and was in all the campaigns from 1741 to 1748, and again in 1760. In 1763 I became a chevalier de Saint-Louis at the age of thirty-six, was promoted to major in 1774, and retired in 1777. If fortune had favored me I should have gone to America last winter with the recommendations that you offered me. I still have in me twenty years of useful service, and promise to learn English within a year of emigrating; my family will go with me, a wife, son, and three daughters. M. Duportail is fourteen years my junior, M. de La Radière fifteen, and Messrs. Laumoy and Gouvion nineteen; thus I deserve a higher rank than M. Duportail. They are good officers, but have not experienced war except in their American campaign last year.>
